PER CURIAM.
The appellant seeks review of a circuit court order which terminated his parental rights. By motion, appellant shows that no transcript of the final hearing can be prepared. Trial counsel have unsuccessfully attempted to recreate the record and the trial judge has certified that no adequate substitute for a transcript can be made. Accordingly, we find that the final order must be reversed and the cause remanded for a new hearing. See R.T. v. Department of Health & Rehabilitative Services, 667 So.2d 920 (Fla. 1st DCA 1996).
REVERSED AND REMANDED.
BARFIELD, C.J., BOOTH and VAN NORTWICK, JJ., concur.